Citation Nr: 0336883	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from April 1942 
until November 1945.  He died on March [redacted], 2001.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that denied service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in July 2002, and has perfected a timely appeal to 
the Board.


REMAND

As noted previously, the veteran died on March [redacted], 2002.  The 
immediate cause of death recorded on the death certificate 
was aspiration pneumonia due to or as a consequence of 
chronic obstructive pulmonary disease.

The record reflects that prior to his demise, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling.  He had been in receipt of a 
total rating based on individual unemployability due to 
service-connected disability since December 1997.

The record reflects that the veteran's private physician, N. 
Nabi, M.D., wrote in March 2002 that the veteran had been 
treated for many years and had had severe heart disease, 
hypertension and a cardiovascular attack.  It was opined that 
the service connected PTSD had "constituted greatly" on the 
veteran's cardiovascular disease.  In the Statement of 
Representative in Appeals Case dated in April 2003, it is 
contended that the appellant believed that the heart 
condition that was aggravated by PTSD affected the veteran's 
breathing, which led to an inability to fight off pneumonia, 
thereby leading to death.  The appellant avers that for this 
reason, service connection for the cause of death should be 
granted by the Board.  The Board thus finds that further 
development, to include a medical opinion, is required in 
this case to ascertain whether or not there is a clinical 
basis to support a relationship between the cause of death 
and service-connected disability.  Under the circumstances, 
the Board must refer this case to a VA physician for review 
of the evidence and a medical opinion.  

The Board notes that in March 1992, Dr. Nasser delineated the 
occasions on which the veteran had been seen, dating from 
March 1983.  It was also indicated at that time that the 
veteran's flashbacks and nightmares had been stressful on his 
heart condition.  The Board points out that although that 
physician has already submitted short medical statements in 
support of the claim, the actual clinical notes obtained at 
the time of treatment would be more helpful in evaluating the 
disability picture on those occasions and should be 
requested.  

The record contains VA outpatient records dating from October 
2001 to the terminal clinic notes dated in March 2002.  It is 
noted however, that the veteran stated upon personal hearing 
in August 1994 that he began seeking treatment at the VA in 
1992.  There are also periodic psychiatric summaries from the 
veteran's treating psychiatrist dated between 1995 and 1998.  
In a VA outpatient clinic note dated in March 2002, it was 
recorded that his primary medical care had been outside the 
VA system.  The Board points out that as VA has notice of the 
existence of additional records, they must be retrieved and 
associated with the other evidence already on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran also related on personal hearing in August 1994 
that he had retired on disability due to a heart problem.  He 
testified in October 1996 that he received Social Security 
benefits.  The United States Court of Appeals for Veterans 
Claims has held that Social Security records are relevant to 
claims for disability compensation, to include the documents 
considered in arriving at the decision, and should be 
retrieved.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  All VA outpatient records dating 
from 1992 through September 2001 should 
be retrieved from the treating VA 
facility and associated with the claims 
folder.

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who treated the 
veteran in the years after service, to 
include Dr. Nasser Nabi, for 
psychiatric, heart and lung disability.  
Complete clinical records should be 
obtained from each health care provider 
the veteran identifies, if not already 
of record.

3.  The veteran's claims file should be 
referred to an appropriate physician 
for the purpose of determining whether 
the veteran's service-connected PTSD 
was implicated in the veteran's death, 
and to what extent, if any.  The 
physician should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that the veteran's service-connected 
disorder (PTSD) was the immediate or 
underlying cause of death, or was 
etiologically related to death.  If 
not, he or she should state whether it 
is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the service-connected PTSD 
contributed substantially or materially 
to death, combined with other 
disability which led to death, or aided 
or lent assistance to the cause of 
death.  

The physician should provide a full 
rationale for all opinions rendered.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review, and the physician 
should acknowledge such review in the 
final report.

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 based 
on all the evidence of record and all 
governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  
Thereafter, the claim should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




